Citation Nr: 0814350	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for disability claimed 
as diverticulosis and diverticulitis.

3.  Entitlement to service connection for a right knee 
disability, status post right knee replacement, claimed as 
osteoarthritis and degenerative arthritis.

4.  Entitlement to service connection for a left knee 
disability, status post left knee replacement, claimed as 
osteoarthritis and degenerative arthritis.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for residuals of 
bladder cancer.

7.  Entitlement to service connection for disability claimed 
as residuals of pregnancy.

8.  Entitlement to service connection for spinal stenosis 
with sciatic nerve pain.

9.  Entitlement to service connection for glaucoma.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to January 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral carpal tunnel syndrome was not incurred during 
the veteran's active military service.

3.  A disability claimed as diverticulosis and diverticulitis 
was not incurred during the veteran's active military 
service.

4.  Disability status post total right knee replacement was 
not incurred during the veteran's active military service nor 
did osteoarthritis/degenerative arthritis manifest in the 
year following discharge from said service.

5.  Disability status post total left knee replacement was 
not incurred during the veteran's active military service nor 
did osteoarthritis/degenerative arthritis manifest in the 
year following discharge from said service.

6.  There is no competent evidence of any currently diagnosed 
fibromyalgia.

7.  Residual to bladder cancer were not incurred during the 
veteran's active military service nor did the malignant tumor 
manifest in the year following discharge from said service.

8.  There is no competent evidence of any currently diagnosed 
disability that is a residual of pregnancy.

9.  Spinal stenosis with sciatic nerve pain was not incurred 
during the veteran's active military service nor did it 
manifest in the year following discharge from said service.

10.  There is no competent evidence of any currently 
diagnosed glaucoma.

11.  Hypertension was not incurred during the veteran's 
active military service nor did it manifest in the year 
following discharge from said service.

12.  Sleep apnea was not incurred during the veteran's active 
military service.

13.  A mental disorder, to include adjustment reaction with 
mixed emotions and depression, was not incurred during the 
veteran's active military service nor did it manifest in the 
year following discharge from said service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral carpal tunnel syndrome are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The criteria for the establishment of service connection 
for a disability claimed as diverticulosis and diverticulitis 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for the establishment of service connection 
for a right knee disability, status post right knee 
replacement, claimed as osteoarthritis and degenerative 
arthritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  The criteria for the establishment of service connection 
for a left knee disability, status post left knee 
replacement, claimed as osteoarthritis and degenerative 
arthritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  The criteria for the establishment of service connection 
for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  The criteria for the establishment of service connection 
for residuals of bladder cancer are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

7.  The criteria for the establishment of service connection 
for residuals of pregnancy are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

8.  The criteria for the establishment of service connection 
for spinal stenosis with sciatic nerve pain are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

9.  The criteria for the establishment of service connection 
for glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

10.  The criteria for the establishment of service connection 
for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

11.  The criteria for the establishment of service connection 
for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

12.  The criteria for the establishment of service connection 
for a mental disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in December 2003 and February 2004 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.  
Additionally, the veteran was apprised of the need to advise 
VA of or submit any further evidence that pertained to the 
claims.  While the veteran was not notified to submit any 
evidence in her possession that pertained to the claims, the 
February 2004 letter stated, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's January 1957 separation examination and post-
service records of private medical treatment.  	

The Board notes that most of the veteran's service medical 
records are not on file and were apparently destroyed in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The RO made a formal finding of 
the unavailability of the veteran's service medical records 
in August 2004.  The veteran was notified of the 
unavailability of her service medical records in August 2004 
and again in June 2005.  She was asked to complete NA Form 
13055 in detail in order to attempt a search for military 
medical records in support of her claim.  The veteran did not 
respond.  Any further efforts to obtain these records would 
be futile.  38 C.F.R. § 3.159(c)(2).

In August 2004, the veteran submitted VA Form 21-4142, 
Statement in Support of Claim, which contained an apparent 
list of medical treatment providers; however, she did not 
list the conditions for which treatment was sought or the 
dates of said treatment.  In June 2005, the RO provided 
additional VA Forms 21-4142 and asked that she include the 
complete address of the facilities, the conditions for which 
treatment was sought, and the dates of treatment.  The 
veteran simply responded in July 2005, "Leavenworth VAMC."  
The Board would note it was not clear from this statement 
whether the veteran had in fact received treatment at a VA 
facility.

In September 2005, the RO informed the veteran that the July 
2005 response was inadequate as she again failed to provide 
the condition for which treatment was sought and the dates of 
said treatment.  She was again asked to provide such 
information.  The veteran did not respond.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission of addresses for medical 
treatment providers, the conditions for which treatment was 
sought, and the dates of said treatment, is not an impossible 
or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   

As the veteran did not cooperate fully with VA's reasonable 
efforts to obtain relevant records from Federal agency or 
department custodians or non-Federal agency or department 
custodians by failing to provide enough information to 
identify and locate any existing records, including the 
approximate time frame covered by the records and the 
condition for which treatment was provided, the information 
is insufficient to conduct any additional search of the 
corroborative records.  Thus, the duty to assist has been 
satisfied and any further efforts to obtain these records 
would be futile.  38 C.F.R. § 3.159(c)(1), (2).  The case was 
last readjudicated in the December 2005 statement of the case 
(SOC).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and psychoses, arthritis, 
cardiovascular-renal disease, including hypertension, 
malignant tumors, and/or other organic diseases of the 
nervous system become manifest to a degree of at least 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes the January 1957 separation 
examination and the post service private treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the outset, the Board notes that most of the veteran's 
service medical records are not on file and were apparently 
destroyed in a fire at the NPRC in St. Louis, Missouri, in 
1973.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The veteran's representative argues that the reasonable doubt 
doctrine extends to this veteran as there is an absence of 
official records not the fault of the veteran and thus, she 
is entitled to service connection; however, she has not set 
forth any specific contentions with regard to the claimed 
disorders.  It is noteworthy that the veteran was not in 
combat and she has not set forth any similarly strenuous 
conditions, for which the Board to deem consistent with the 
probable results of such known hardships.  38 C.F.R. § 3.102.  




Bilateral Carpal Tunnel Syndrome 

The veteran contends that she has bilateral carpal tunnel 
syndrome as a result of military service.  As noted above, 
she has not set forth any specific contentions.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this regard, it is noted that the report of the veteran's 
January 1957 examination prior to separation is devoid of 
complaints or diagnosis related bilateral carpal tunnel 
syndrome.  Examination of the upper extremities and the 
neurological system was normal.

Post-service, it appears that the earliest medical record on 
file showing a diagnosis of carpal tunnel syndrome was dated 
in 1998.  The Board notes that a January 2002 entry from 
Rehabilitation and Physician Associates reveals the veteran 
presented with a history of carpal tunnel syndrome since the 
1970s.  Even assuming that the veteran's carpal tunnel 
syndrome did begin in the 1970s, that would still leave at 
the minimum 13 years between separation from active duty 
service and the first signs of the claimed disorder.  

Looking at documented diagnoses in the claims file, however, 
it appears there is a 41-year evidentiary gap in this case 
between the veteran's active service and the earliest 
objective medical evidence of a diagnosis of bilateral carpal 
tunnel syndrome in April 1998.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that bilateral carpal tunnel syndrome was 
the result of military service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of bilateral carpal tunnel syndrome, 
between the period of active military service ending in 1957, 
and either the history of carpal tunnel beginning in the 
1970s, or the first  objective diagnosis in 1998, is itself 
evidence which tends to show that current bilateral carpal 
tunnel syndrome of the wrists did not have its onset in 
service or for many years thereafter.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to the claim for service connection for bilateral 
carpal tunnel syndrome, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran contends that bilateral carpal tunnel 
syndrome has been present since her period of active military 
service and related thereto, her statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence of record does 
not show carpal tunnel syndrome during service or for years 
thereafter, nor does it show that the veteran's current 
carpal tunnel syndrome is related to service;  the evidence 
is not in relative equipoise.  Accordingly, as the 
preponderance of the evidence is against the claim for 
entitlement to service connection for carpal tunnel syndrome, 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Diverticulosis and Diverticulitis

The veteran contends that she has a disability claimed as 
diverticulosis and diverticulitis as a result of military 
service.  As noted above, she has not set forth any specific 
contentions.  Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this regard, the report of the veteran's January 1957 
examination prior to separation is devoid of complaints or a 
diagnosis of either diverticulosis or diverticulitis.  Post-
service, it appears the veteran was first diagnosed with 
diverticulosis and diverticulitis in 2000.

Thus, it appears there is a 43-year evidentiary gap in this 
case between the veteran's active service and the earliest 
objective medical evidence of diverticulosis and 
diverticulitis in February 2000.  As discussed above, the 
Board notes that the absence of evidence of any treatment or 
complaints of the reported conditions constitutes negative 
evidence against the claim for service connection because it 
tends to disprove the claim that diverticulosis and/or 
diverticulitis was the result of military service which in 
turn resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at  74.  Therefore, 
the lack of any objective evidence of diverticulosis or 
diverticulitis between the period of active military service 
and the diagnoses in 2000 is itself evidence which tends to 
show that diverticulosis and diverticulitis did not have its 
onset in service or for many years thereafter.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed diverticulosis or diverticulitis 
may be associated with such, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 
Vet. App. at 517.  

In short, the claimed disability was not shown at separation 
or for decades thereafter and it has not been related by 
competent medical evidence to any aspect of the veteran's 
period of service.

While the veteran contends that a disability involving 
diverticulosis or diverticulitis has been present since her 
period of active military service and related thereto, her 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu, 2 Vet. App. at 494-95.   In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.  


Bilateral Knees

The veteran contends that she has disability in both knees 
that is related to service.  Specifically, she asserts that 
she developed osteoarthritis and/or degenerative arthritis of 
said joints as a result of military service, and that this 
led to her undergoing bilateral knee replacements.  As is 
discussed in detail below, the Board concludes that the 
preponderance of the evidence is against the claims and the 
appeals as to these issues will be denied.

In this regard, the report of the veteran's January 1957 
examination prior to separation is devoid of complaints or 
diagnoses of a bilateral knee disorder or arthritis of the 
knees.  On objective examination, the lower extremities and 
the musculoskeletal system were normal.   Knee injury or knee 
complaints were not shown during service or for many years 
thereafter.

Post-service, it appears the veteran was first diagnosed with 
osteoarthritis of the right knee in 1990 and of the left knee 
in 1992.  For each date, this is well outside the one-year 
period during which time objectively shown arthritis may be 
presumed to be related to service.  See 38 C.F.R. §§ 3.307, 
3.309.  

There is more than a 30 year evidentiary gap in this case 
between the veteran's active service and the earliest 
objective medical evidence of  right or left knee 
osteoarthritis in October 1990 and March 1992.  This lengthy 
period without treatment for knee problems tends to disprove 
the claim that any right or left knee disability was the 
result of military service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey, 12 Vet. App. at  74.  Thus, the lack of any 
objective evidence of a bilateral knee disorder, to include 
osteoarthritis and degenerative arthritis, between the period 
of active military service and the diagnoses in 1990 and 1992 
is itself evidence which tends to show that status post right 
and left knee replacements and osteoarthritis/degenerative 
arthritis did not have its onset in service or for many years 
thereafter.

Importantly, the Board also notes that there is no medical 
evidence of record linking the veteran's knee problems, first 
shown in the 1990s, to her period of service more than 30 
years earlier.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed left and right knee disabilities 
may be associated with her service, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas, 18 Vet. App. at 517.  

While the veteran contends that a bilateral knee disorder has 
been present since her period of active military service and 
related thereto, her statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at 494-95.   In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeals.  See 38 U.S.C.A. § 5107(b); Ortiz, 
274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  

Fibromyalgia

The veteran contends that she has fibromyalgia as a result of 
military service.  As noted above, she has not set forth any 
specific contentions.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

The report of the veteran's January 1957 examination prior to 
separation is devoid of complaints or a diagnosis of 
fibromyalgia.  Physical examination of the upper and lower 
extremities and the musculoskeletal system were normal.

Post-service, private medical records from the Headache and 
Pain Center dated in May 2001 indicate the veteran presented 
with a history of fibromyalgia.  However, a diagnosis was not 
rendered on that date, nor has fibromyalgia ever been 
diagnosed at any time since.  In short, there is no diagnosis 
of the claimed disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Such is the case in the 
instant matter as there is no currently diagnosed 
fibromyalgia.

Finally, because there is no evidence that the veteran has a 
current diagnosis of fibromyalgia, and no evidence that she 
suffered an event, injury, or disease in service that 
possibly leads her to be susceptible to the claimed disorder, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that fibromyalgia has been present 
since her period of active military service and related 
thereto, her statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.   
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

Residuals of Bladder Cancer

The veteran contends that she developed bladder cancer as a 
result of military service and that she currently suffers 
from the residuals thereof.  As noted above, she has not set 
forth any specific contentions.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and that the appeal as to this 
issue will be denied.

The report of the veteran's January 1957 examination prior to 
separation is devoid of any indication of urinary bladder 
problems or findings indicative of bladder cancer.  Post-
service, it appears the veteran had urinary problems in 1998 
and was first diagnosed with transitional cell carcinoma of 
the bladder in 1999, a date well outside the one-year 
presumptive period for malignant tumors.  38 C.F.R. §§ 3.307, 
3.309.  

There is more than a 40-year evidentiary gap in this case 
between the veteran's active service and the earliest 
objective medical evidence of bladder cancer in 1999.   The 
Board reiterates that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that bladder cancer and any residuals 
thereof was the result of military service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at  74.  Thus, the 
lack of any objective evidence of bladder cancer between the 
period of active military service and the diagnosis in 1999 
is itself evidence which tends to show that bladder cancer 
did not have its onset in service or for many years 
thereafter.

Also, the record contains no medical evidence that would tend 
to link the veteran's bladder cancer to any aspect of her 
period of service.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed bladder cancer may be associated 
with such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.  

While the veteran contends that residuals of bladder cancer 
have been present since her period of active military service 
and related thereto, her statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.   In reaching the conclusions above the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  

Residuals of Pregnancy

The veteran contends that she has a disability residual to 
pregnancy as a result of military service.  Though asked to 
detail precisely what the nature of this disability was, she 
has not set forth any specific contentions with regard to 
military service nor has she indicated the current residuals 
that are being claimed.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

The veteran's January 1957 examination shows she was three 
months pregnant at the time of separation.  Her estimated due 
date was July 1957.  There were no complications noted upon 
separation.  

Similarly, post-service there has been no evidence of any 
residuals or complications resulting from the 1957 pregnancy.  
Private treatment records associated with the claims folder 
show the veteran has five children.  

In the absence of proof of present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.  Such is the case 
in the instant matter as there are no currently diagnosed 
disability that is a residual of pregnancy.

Finally, because there is no evidence that the veteran has 
any currently diagnosed disability as residual to pregnancy, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that she has some disability that 
is residual to pregnancy that began during service, her 
statements do not constitute competent evidence of a 
medically diagnosed disability or of a causal link between 
the claimed but unnamed disability and her period of service.  
Espiritu, 2 Vet. App. at 494-95.   In reaching the 
conclusions above the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.  

Spinal Stenosis with Sciatic Nerve Pain

The veteran contends that she has spinal stenosis with 
sciatic nerve pain as a result of military service.  As noted 
above, she has not set forth any specific contentions.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, the report of the veteran's January 1957 
examination prior to separation is devoid of complaints or a 
diagnosis of spinal stenosis.  Objective findings on 
examination of the spine and the musculoskeletal system were 
normal.

Post-service, it appears the veteran was first diagnosed with 
spinal stenosis in 1987, which is outside the one-year 
presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.  
The first objective radiographic evidence of degenerative 
disc disease (DDD) is contained in x-ray reports dated in 
August 1989, which is also outside the one-year presumptive 
period for arthritis.  Id.

It appears an evidentiary gap in this case of more than 30 
years between the veteran's active service and the earliest 
evidence of spinal stenosis in 1987 and radiographic evidence 
of DDD in 1989.  The absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that spinal stenosis and DDD was the result of military 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey, 12 Vet. App. at  
74.  Thus, the lack of any objective evidence of spinal 
stenosis and DDD, between the period of active military 
service and the diagnoses in 1987 and 1989 is itself evidence 
which tends to show that spinal stenosis and DDD did not have 
its onset in service or for many years thereafter.

Additionally, the record contains no medical opinion that 
would tend to link the claimed disorder to the veteran's 
period of active duty service.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease related to the spine in 
service, or any indication that the claimed spinal stenosis 
and DDD may be associated with such, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas, 18 Vet. App. at 517.  

While the veteran contends that spinal stenosis with sciatic 
nerve pain has been present since her period of active 
military service and related thereto, her statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.  In reaching the conclusions 
above the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-
57.  

Glaucoma

The veteran contends that she has glaucoma as a result of 
military service.  As noted above, she has not set forth any 
specific contentions.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

On the report of her January 1957 examination prior to 
separation, there are no complaints or findings indicative of 
an eye problem including glaucoma.  Objective findings on 
physical examination of the eyes were normal.

Post-service, private medical records note a history of 
glaucoma.  However, a current diagnosis is not of record.  
Although (as explained in the introduction) attempts were 
made to obtain the veteran's assistance in obtaining copies 
of any outstanding records of pertinent treatment, the Board 
notes that the veteran did not provide any relevant 
information to aide in the search.  The record lacks a 
current diagnosis of glaucoma.  In the absence of proof of 
present disability there can be no valid claim.  Brammer, 3 
Vet. App. at 225.  Such is the case in the instant matter as 
there is no currently diagnosed glaucoma.

Additionally, the record contains no medical evidence linking 
the claimed glaucoma to any aspect of the veteran's period of 
service.

Finally, because there is no evidence that the veteran has 
any currently diagnosed glaucoma, that she suffered an event, 
injury, or disease related to the eyes in service, or that 
there is any indication in the record that the claimed 
glaucoma may be associated with such, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas, 18 Vet. App. at 517.  

While the veteran contends that glaucoma has been present 
since her period of active military service and related 
thereto, her statements do not constitute competent evidence 
of a diagnosis or of a medical nexus opinion linking the 
claimed disorder to service.  Espiritu, 2 Vet. App. at 494-
95.   In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


Hypertension

The veteran contends that she has hypertension as a result of 
military service.  As noted above, she has not set forth any 
specific contentions.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

On her January 1957 examination prior to separation, there 
are no complaints or findings indicative of hypertension.  
Examination of the heart was normal.  Blood pressure was 
recorded as follows: 106/64 sitting; 104/62 recumbent; and 
106/64 standing.

Post-service, it appears the veteran had congestive heart 
failure in 1979, some 22 years after her discharge from 
active military service and thus, outside the one year 
presumptive period for cardiovascular-renal disease.  
38 C.F.R. §§ 3.307, 3.309.  The first objective evidence of 
hypertension was in 1989, which is also outside the one-year 
presumptive period for hypertension.  Id.   

Records from the University of Kansas Hospital dated in 
January 2001 show the veteran was hospitalized for 
accelerated hypertension.  These records simply note the 
veteran had a history of hypertension for "many years."

It appears there is more than a 30-year evidentiary gap 
between the veteran's active service ending in 1957 and the 
earliest objective medical evidence of hypertension in 1989.  
The absence of evidence constitutes negative evidence against 
the claim because it tends to disprove the claim that 
hypertension was the result of military service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at  74.  Thus, the 
lack of any objective evidence of hypertension, between the 
period of active military service and the diagnosis in 
approximately 1989, is itself evidence which tends to show 
that hypertension did not have its onset in service or for 
many years thereafter.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed hypertension may be associated 
with such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.  

While the veteran contends that hypertension has been present 
since her period of active military service and related 
thereto, her statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.   
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

Sleep Apnea

The veteran contends that she has sleep apnea as a result of 
military service.  As noted above, she has not set forth any 
specific contentions.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

The report of the veteran's January 1957 examination prior to 
separation is devoid of complaints or a diagnosis of sleep 
apnea.  Post-service, it appears the veteran was first 
diagnosed with sleep apnea in 1996.  

Thus, it would appear that there is nearly a 40-year 
evidentiary gap in this case between the veteran's active 
service and the earliest objective medical evidence of sleep 
apnea in 1996.  The absence of evidence constitutes negative 
evidence against the claim.  See Forshey, 12 Vet. App. at  
74.  Thus, the lack of any objective evidence of sleep apnea 
between the period of active military service and the 
diagnosis in 1996 is itself evidence which tends to show that 
sleep apnea did not have its onset in service or for many 
years thereafter.

While the veteran contends that sleep apnea has been present 
since her period of active military service and is related 
thereto, her statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.   
Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed sleep apnea may be associated 
with such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

Mental Disorder

The veteran contends that she has a mental disorder as a 
result of military service.  As noted above, she has not set 
forth any specific contentions nor has she indicated which 
mental disorder she claims is related to service.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

The report of the veteran's January 1957 examination prior to 
separation is devoid of complaints or a diagnosis of a mental 
disorder.  The veteran's psychiatric examination was normal.  

Post-service, the veteran was first diagnosed with adjustment 
reaction with mixed emotions secondary to chronic pain in 
1999.  That date is well-outside the one-year presumptive 
period for psychoses.  38 C.F.R. §§ 3.307, 3.309.  The 
veteran was diagnosed with depression in July 1999.

It appears there is more than a 40-year evidentiary gap 
between the veteran's active service and the earliest 
objective medical evidence of adjustment reaction and 
depression in 1999.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim.  
See Forshey, 12 Vet. App. at  74.  Thus, the lack of any 
objective evidence of a mental disorder, to include 
adjustment reaction and depression, between the period of 
active military service and the diagnoses in 1999 is itself 
evidence which tends to show that a mental disorder did not 
have its onset in service or for many years thereafter.

Additionally, there is no medical evidence of record relating 
the veteran's mental disorder to any aspect of her period of 
service.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed mental disorder, may be 
associated with such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. 
App. at 517.  

While the veteran contends that a mental disorder has been 
present since her period of active military service and that 
it is related thereto, her statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.   In reaching the conclusions above the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  

ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for a disability claimed as 
diverticulosis and diverticulitis is denied.

Entitlement to service connection for a right knee 
disability, status post right knee replacement, claimed as 
osteoarthritis and degenerative arthritis, is denied.

Entitlement to service connection for a left knee disability, 
status post left knee replacement, claimed as osteoarthritis 
and degenerative arthritis, is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for residuals of bladder 
cancer is denied.

Entitlement to service connection for disability residual to 
pregnancy is denied.

Entitlement to service connection for spinal stenosis with 
sciatic nerve pain is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a mental disorder is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


